— In an action for a declaratory judgment, defendant Sherie Goslin appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 20, 1981, which denied her motion to change the venue of this action to Clinton County. Order reversed, with $50 costs and disbursements, motion granted, and venue is transferred to Clinton County. All parties in the underlying wrongful death action, as well as all the witnesses to the accident, reside in Clinton County, where the cause of action for wrongful death accrued, and where that action is presently pending. The only connection this action has to Nassau County is that plaintiff maintains its main office there and that its proposed expert witnesses (who are also its employees) also reside there. However, the convenience of expert witnesses, and especially of those who are employees of a party, cannot be considered dispositive with respect to a change of venue *942motion (see 7 Carmody-Wait 2d, NY Prac, §§ 48.25, 48.26). Under the circumstances, the fact that plaintiff offered to conduct disclosure proceedings in Clinton County was not a sufficient basis for denying appellant’s motion to change venue to Clinton County. Mollen, P. J., Thompson, Bracken and Brown, JJ., concur.